Case 1:19-mj-04951-UA Document 6 Filed 06/26/19

   

PAUL B. BRICKFIELD"*
pbrickfield@brickdonlaw.com

JOSEPH R. DONAHUE

  

BRICKFIELD

 

 

idonahue@brickdonlaw.com & 'D) @) N A H e iz
of counsel A T T O R N E Y S
nscappaticci@brickdonlaw.com 70 GRAND AVENUE
RIVER EDGE, NEW JERSEY 07661
SANDRA COIRA
: : TELEPHONE (201) 488-7707

@brickd. A
scoira@brickdonlaw.com FACSIMILE (201) 488-9559
*CERTIFIED CRIMINAL TRIAL LAWYER - NEW JERSEY www.brickdonlaw.com
t MEMBER OF NEW YORK BAR

June 26, 2019
Via ECF Only

Honorable James L. Cott, U.S.ML].

United States District Court

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pear! Street

New York, NY 10007

Re: United States v. Edward Shin
Docket No.: 1:19-mj-04951

Dear Judge Cott:

Page 1 of 1

NEW YORK OFFICE
PAUL B. BRICKFIELD B.C,
219 WESTCHESTER AVENUE
SUITE 200
PORT CHESTER, N.Y. 10573
(914) 935-9705

I represent Edward Shin in the above-referenced matter. I am writing to
advise that Mr. Shin hereby waives his preliminary hearing in this case pursuant

to Rule 5.1 of the Rules of the Criminal Procedure.
Respectfully submitted,
/s/ Paul B. Brickfield
Paul B. Brickfield

cc: Assistant U.S. Attorney Daniel Tracer (via ECF only)
